Exhibit 23(i) (ON LETTERHEAD) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 of Lapolla Industries, Inc. of our report dated April 11, 2011, relating to our audits of the financial statements and the financial statement schedule, which appear in the Annual Reporton Form 10-K of Lapolla Industries, Inc. for the year ended December 31, 2010. /s/ Hein & Associates LLP HEIN & ASSOCIATES LLP Houston, Texas May 16, 2011 10
